[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________           FILED
                                                  U.S. COURT OF APPEALS
                               No. 09-16073         ELEVENTH CIRCUIT
                                                        JULY 20, 2010
                           Non-Argument Calendar
                                                         JOHN LEY
                         ________________________
                                                           CLERK

                     D. C. Docket No. 05-00283-CR-1-CG

UNITED STATES OF AMERICA,


                                                                 Plaintiff-Appellee,

                                     versus

LEAVIE DALLAS KING, III,

                                                            Defendant-Appellant.


                         ________________________

                  Appeal from the United States District Court
                     for the Southern District of Alabama
                        _________________________

                                 (July 20, 2010)

Before EDMONDSON, MARTIN and ANDERSON, Circuit Judges.

PER CURIAM:

     Elsie Mae Miller, appointed counsel for appellant Leavie Dallas King, III,
has moved to withdraw from further representation of King and filed a brief in

accordance with Anders v. California, 386 U.S. 738, 87 S. Ct. 1396 (1967). King

appeals the district court’s revocation of his supervised release and subsequent

imposition of a ten month sentence. In her Anders brief, Miller raised four

possible issues for appeal, although after an independent review of the record we

agree with her conclusion that the appeal lacks merit. Miller’s motion to withdraw

is GRANTED, and the revocation of King’s supervised release and his sentence

are AFFIRMED.




                                          2